                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §
                                                §      Criminal Action No. 3:16-CR-536-L
 ALFREDO NAVARRO HINOJOSA (9)                   §
                                                §

                         MEMORANDUM OPINION AND ORDER

       Before the court is Defendant Alfredo Navarro Hinojosa’s (“Defendant” or “Hinojosa”)

Notice of Related Case and Motion to Transfer Case (the “Motion”) (Doc. 522), filed October 15,

2019. After careful consideration of the Motion, response, and applicable local rule, the court

denies Defendant’s Motion to Transfer Case (Doc. 522).

I.     Procedural Background

       Defendant seeks to transfer Case No. 3:19-cr-312, United States v. Hinojosa (the

“Hinojosa” case), pending before Judge Karen Scholer, to this court. Defendant asserts that the

Hinojosa case is related to Case No. 3:16-cr-536, United States v. Lara (the “Lara” case), pending

before this court. Hinojosa is also a defendant in the Lara case, which has been pending before

the court since October 25, 2016. In the Hinojosa case, Defendant is charged with two counts in

the Superseding Indictment: (1) Harboring of an Illegal Alien; and (2) Conspiracy to Harbor an

Illegal Alien. Trial in the Hinojosa case is scheduled in Judge Scholer’s court for December 6,

2019. There is no pending motion to continue on file in that case. In the Lara case, Defendant is

charged with four counts in the Superseding Indictment: (1) Managing a Drug Premises; (2)

Conspiracy to Manage Drug Premises; (3) Conspiracy to Structure Transactions to Evade

Reporting Requirements; and (4) Conspiracy to Possess with Intent to Distribute a Controlled

Substance. Trial in the Lara case is scheduled in this court for March 23, 2020.


Order – Page 1
        On October 15, 2019, Defendant filed this Notice of Related Case and Motion to Transfer

Case (Doc. 522), pursuant to Local Criminal Rule 57.3(b), essentially seeking approval from the

court to accept the transfer of the Hinojosa case. The proper protocol in seeking a transfer is for

Defendant to file his Motion in the court where the Hinojosa case is pending, but he did not do so.

Nonetheless, the court must decide whether it is willing to accept the case prior to a transfer, and,

accordingly, despite Defendant’s request, the court will address why it denies his request to

transfer.

II.     Discussion

        In support of his Motion, Defendant asserts the following: (1) the relevant facts in both

cases are “very closely related,” and, accordingly, this court is most familiar with the facts; and

(2) his counsel “has been forced to expend significant time and resources defending against the

newer allegations in the Hinojosa case in addition to preparing for the Lara case.” Defendant

further contends that this motion is made for purposes of judicial efficiency and not for purposes

of delay. He also asserts that “justice requires the Lara case to be decided prior to the Hinojosa

case[,] as it has been pending for much longer than the Hinojosa case.” Defendant provides no

case authority or argument supporting this proposition.

        According to Defendant, the Government concedes that the facts of both cases are closely

related, as demonstrated by their arguments in the detention hearing for Defendant related to the

Hinojosa case. Additionally, Defendant contends that the Government has already provided notice

of its intent to offer 404(b) evidence of his harboring charge during the Lara trial. He further

contends that the Government filed the Hinojosa case as an attempt to “stymie [his] efforts to

contest the charges contained in the Lara case because if he were to be found guilty in the Hinojosa

case, then ostensibly he might not continue to contest the charges in the Lara case. Or, at the very



Order – Page 2
least, his defense in the Lara case would be severely hampered.” Def.’s Mot. 8. Again, Defendant

merely provides a conclusory statement without any case authority or argument in support.

       In response, the Government contends that Defendant’s assertions are without merit.

While the Government acknowledges that the “cases are related by a common defendant and

certain overlapping conduct,” it also contends that Judge Scholer can oversee the discrete matter

in the Hinojosa case, as it relates to allegations of harboring an illegal alien. Additionally, the

Government asserts that Defendant’s conclusory allegations that (1) the transfer will conserve

judicial resources; and (2) justice requires the Lara case to be decided before the Hinojosa case

are without merit. The Government is not opposed to the court hearing the Hinojosa case, but it

objects to a transfer to the extent that Defendant’s Motion lacks merit and would cause a delay of

the trial in the Hinojosa case.

       “The trial court has broad discretion in determining whether a transfer is warranted.”

United States v. Osum, 943 F.2d 1394, 1399 (5th Cir. 1991). The court, however, may not deny a

defendant’s motion for intra-district transfer if the defendant “makes a strong showing that the

action would be prejudicial.” Id. (citations omitted). Here, the court concludes that Defendant

would not be legally prejudiced by the court’s denial of his Motion. Additionally, the court agrees

with the Government’s position and determines there is no reasonable basis that warrants a transfer

of Case No. 3:19-cr-312.

       While both the Hinojosa and Lara cases involve some of the same underlying facts,

Defendant provides no rationale as to why Judge Scholer is unable to address this overlap in the

narrow context of addressing a harboring an illegal alien allegation. Additionally, the court can

reasonably infer that the overlap in facts is beneficial to Defendant and his attorney’s preparation

in the Hinojosa case, thus negating any assertion that his counsel has not been able to expend



Order – Page 3
adequate resources to the case. The court further determines that Defendant’s assertion that

“justice requires the Lara case to be decided prior to the Hinojosa case” is without merit.

Moreover, his allegation that the Government somehow has insight into the impact a possible

harboring and conspiracy conviction will have on the Lara case is unconvincing. If Defendant is

concerned about the timing of the trial setting and the ability of his counsel to adequately prepare

for the December 2019 Hinojosa trial, he may seek a continuance of the Hinojosa case in Judge

Scholer’s court.

III.   Conclusion

       Accordingly, the court concludes that, despite Defendant’s assertions, he will not be

prejudiced if the Hinojosa case is not transferred to this court. The court further concludes that

Defendant has not presented an adequate basis for the court to accept the transfer of the Hinojosa

case, and, accordingly, denies Defendant’s Motion to Transfer (Doc. 522).

       It is so ordered on this 24th day of October, 2019.


                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 4
